DETAILED ACTION
	This action is responsive to the following communications: the Application filed April 20, 2020, and Information Disclosure Statement filed on April 20, 2020.
	Claims 1-20 are pending. Claims 1, 11 and 17 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on April 20, 2020. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowed.
       The following is an examiner's statement of reason for allowance.
        The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. Lee (US Patent 9,514,801), CHAE (US 2019/0311764), PARK (US 2016/0301390), Lee et al. (US 2010/0110815) and SHIN et al. (US 2018/0053539), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

	
Regarding independent claim 1, Lee and CHAE disclose A semiconductor memory device, comprising: a temperature sensor configured to sense an internal temperature of the semiconductor memory' device and generate a temperature signal; and a temperature code storage unit configured to receive the temperature signal in response to a temperature code (see figure 1 Lee and figure 1 of CHAE disclose all limitations above).

	Regarding independent claim 11, SHIN et al. disclose an internal clock signal generator configured to receive an external clock signal from an  external source and generate an internal clock signal; a command and address generator configured to receive a command and address from the external source in response to the external clock signal, decode a command signal included in the command and address to generate an active command, a read command, a write command, or a mode setting command, generate an address signal included in the command and address applied with the active command as a row address, generate the address signal included in the command and address applied with the read command or the write command as a column address, and generate the address signal included in the command and address applied with the mode setting command as a mode setting code (see figures 2 and 3).
	However, Lee, CHAE, PARK, Lee et al. and SHIN in combination do not teach or make obvious the invention in the manner as claimed.


Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a temperature code storage unit configured to receive the temperature signal in response to a temperature code write control signal that is generated when an operation corresponding to a specific command is performed, generate an operating temperature code corresponding to the temperature signal, compare the operating temperature code with a previously stored temperature code, store a larger temperature code of the operating temperature code and the previously stored temperature code as a maximum temperature code, and output the maximum temperature code to an external source in response to a temperature code read control signal”, and a combination of other limitations thereof as recited in claim 1.             Regarding dependent claims 2-10, the claims have been found allowable due to their dependencies to claim 1 above.

	Regarding independent claim 11, the prior art does not teach or suggest the claimed invention having “a mode setting register configured. to receive the mode setting code in response to the mode setting command and set a read latency, a write latency, and a burst length: a latency controller configured to generate a read latency control, signal, a temperature code write control signal, and a temperature code read control signal using the read latency, the internal clock signal, or the burst length when the specific command is the read command, or generate a write latency control signal, the temperature code write control signal, and the temperature code read control signal using the write latency, the internal clock signal, or the burst length when the specific 
a temperature code storage unit configured to receive the temperature signal in response to the temperature code write control signal to generate an operating temperature code corresponding to the temperature signal, compare the operating temperature code with a previously stored maximum temperature code and store a larger temperature code of the operating temperature code and the previously stored maximum temperature code as a maximum temperature code, and output the maximum temperature code or a temperature range code corresponding to the maximum temperature code to the external source in response to the temperature code read control signal; a row decoder configured to decode the row address to generate a plurality of word line selection signals; a column decoder configured to decode the column address to generate a plurality of column selection signals; a memory cell array including a plurality of memory cells, and configured to store input data in the memory cells selected by the plurality of word Hue selection signals and the plurality of column selection signals, or generate output data from the selected memory cells; a data read unit configured to receive the output data output from the memory cell array in response to the read latency control signal to output the output data to the external source through data terminals; and a data write unit configured to receive data from the external source through the date terminals in response to the write latency control signal to output the received data to the memory cell array”, and a combination of other limitations thereof as recited in claim 11. 

	Regarding independent claim 17, the prior art does not teach or suggest the claimed invention having “a memory configured to receive the command and address in response to the external clock signal, transmit and receive the data, and transmit the maximum temperature code, wherein the memory comprises; a temperature sensor configured to sense an internal temperature of the memory and generate a temperature signal; and a temperature code storage unit configured to receive the temperature signal in response to a temperature code write control signal that is generated when an operation corresponding to a specific command is actually performed, generate an operating temperature code corresponding to the temperature signal, compare the operating temperature code with a previously stored temperature code, store a larger temperature code of the operating temperature code and the previously stored code as the maximum temperature code, and output the maximum temperature code to the external source in response to a temperature code read control signal”, and a combination of other limitations thereof as recited in claim 17.             Regarding dependent claim 18, the claims has been found allowable due to their dependency to claim 17 above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINH D DINH/Examiner, Art Unit 2827       

/HOAI V HO/Primary Examiner, Art Unit 2827